IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LORENZO HOWARD,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2358

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed July 16, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Lorenzo Howard, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.